On March 31, 1913, the district court of Washington county rendered and entered a joint personal judgment against C. J. Busy, Laura M. Busy, and A. Lorenze on certain promissory notes theretofore executed by C. J. Busy and Laura M. Busy to one Isaac Hatcher, for the payment of which notes A. Lorenze had assumed liability in writing. From this judgment, A. Lorenze alone appeals without making C. J. Busy or Laura Busy parties to this proceeding in error.
The motion to dismiss for the lack of necessary parties must be sustained. The rule, as oft repeated by this court, is that all parties against whom a joint judgment has been rendered must be made parties to a proceeding to reverse such judgment, and a failure to join any of them either as plaintiff or defendant in error, is ground *Page 435 
for dismissal of the case. Strange et al. v. Crismon,22 Okla. 841, 98 P. 937; Vaught v. Miners' Bank of Joplin,27 Okla. 100, 111 P. 214; American Nat. Bank v. Mergenthaler,31 Okla. 533, 122 P. 507; Crow v. Hardridge, 43 Okla. 463,143 P. 183; Bowles v. Cooney et al., 45 Okla. 517, 146 P. 221.
The appeal is dismissed.